Appeal from judgment of Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 14, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously held in abeyance and the matter remitted to the Supreme Court, Bronx County, for a Wade hearing regarding the victim’s identification testimony.
*310The 20-minute canvass of the area that resulted in the complainant’s identification of defendant was "a police-sponsored procedure conducted for the purpose of obtaining an identification”, and since "the parties’ submissions did not establish, as a matter of law, that the identification was free from the risk of police suggestion, defendant was entitled to a Wade hearing to test the propriety of the procedure and the risk of misidentification” (People v Dixon, 85 NY2d 218, 220). Accordingly, we hold the appeal in abeyance and remit the matter for a Wade hearing. Concur — Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.